Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Grechanik et al., (Pub. No.: 2009/0217309A1) generally discloses the aspect of obtaining a digital representation of a first version of a Graphical User Interface (GUI) wherein the GUI comprises a GUI element obtaining a digital representation of a second version of the GUI obtaining an identified element, wherein the identified element is identified, using an acquisition process operated on the second version of the GUI, as being estimated to correspond to the GUI element in the first version of the GUI displaying, in parallel, the first version of the GUI and the second version of the GUI, wherein said displaying comprises: presenting a visual indication of the GUI element in the first version of the GUI; and presenting a visual indication of the identified element in the is    second version of the GUI obtaining a user selection; and updating the acquisition process based on the user selection  and in view of Summa et al., (Pub. No.: 20160231870A1 ) further teaches the aspect wherein the acquisition process is configured to automatically acquire the GUI element over a plurality of GUIs and further in view of Summa et al., (Pub. No.: 20160231870A1 ) further teaches the aspect wherein in response to a displaying in parallel, the first version of the GUI and 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
 Wherein the plurality of GUI comprises the first and second versions fo the GUI wherein Said automatically acquireing comprises identifying the GUI element within the purity of GUIs and referring to the GUI element by automated means over the plurality of GUI. 
	The elements of the second version is gathered from multiple versions of GUIs that also include the first and second version of the GUIs. So the system would search not only other GUIs but itself and the GUI it is comparing it. This is a bit convoluted but it also make the claim unique and different from all the found prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179